Citation Nr: 1048541	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  99-18 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for a 
left knee disability, diagnosed as chondromalacia patella, prior 
to February 6, 2001. 

2.  Entitlement to an evaluation in excess of 10 percent for a 
left knee disability manifested by painful limitation of motion 
with arthritis prior to February 6, 2001.

3.  Entitlement to an evaluation in excess of 30 percent for a 
left knee disability, diagnosed as arthritis of the left knee, 
status-post total knee replacement, associated with 
chondromalacia patella, from March 1, 2002.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESSES AT HEARINGS ON APPEAL

Veteran; Veteran's Spouse


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1964 to November 
1966.
 
This matter came before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).

The Veteran's claim was previously before the Board in December 
1995, November 2001, July 2006, and April 2007 and remanded at 
that time for additional evidentiary development, to include 
providing the Veteran proper notice, obtaining outstanding VA and 
private treatment records, and affording the Veteran VA 
examinations.   

The Veteran's claim was also before the Board in January 2008.  
At that time, the Board denied the Veteran's claim of (1) 
entitlement to service connection for degenerative arthritis of 
the left knee with subsequent total knee replacement, to include 
as secondary to the service-connected left knee disability; and 
(2) entitlement to an evaluation in excess of 20 percent for left 
knee chondromalacia patella.  The Veteran appealed this denial to 
the United States Court of Appeals for Veterans Claims (Court), 
which in a June 18, 2009 order, granted a joint motion for 
remand.  

In August 2009, the Board granted service connection for 
degenerative arthritis of the left knee with subsequent total 
knee replacement, to include as secondary to the service-
connected left knee disability.  The Board also remanded the 
Veteran's claim of entitlement to an evaluation in excess of 20 
percent for left knee chondromalacia patella for additional 
evidentiary development, to include providing the Veteran proper 
notice and affording him a VA examination.  As discussed in 
greater detail below, the Board finds substantial compliance with 
these remand orders and the Veteran's claim is before the Board 
for final appellate consideration.  D'Aries v. Peake, 22 Vet. 
App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).


FINDINGS OF FACT

1.  Prior to February 6, 2001, the Veteran's left knee disability 
did not manifest severe recurrent subluxation or lateral 
instability, limitation of flexion to 45 degrees, or limitation 
of extension to 15 degrees.  

2.  From March 1, 2002, the residuals of the Veteran's left knee 
total arthroplasty has not manifested residuals consisting of 
severe painful motion or weakness of the affected extremity.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for a 
left knee disability, diagnosed as chondromalacia patella, are 
not met prior to February 6, 2001.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Code 5257 (2010).

2.  The criteria for an evaluation in excess of 10 percent for 
painful limitation of motion of the left knee with arthritis, are 
not met prior to February 6, 2001.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.46, 
4.59, 4.71a, Diagnostic Code 5003 (2010).
  
3.  The criteria for an evaluation in excess of 30 percent for a 
left knee disability, diagnosed as arthritis of the left knee, 
status-post total knee replacement, associated with 
chondromalacia patella, are not met from March 1, 2002.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5055 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the United States 
Department of Veterans Affairs (VA) has a duty to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A, (West 2002); 38 C.F.R. § 3.159 
(2010).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the Veteran 
and his representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the Veteran of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
Veteran is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The Court also acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of the 
initial agency of original jurisdiction (AOJ) decision, the AOJ 
did not err in not providing such notice.  Rather, a veteran has 
the right to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  
  
On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date of the disability.

Subsequent to the initial decision on the matter by the AOJ, the 
Veteran was provided with notice in February 2005.  Specifically, 
the Veteran was advised to submit evidence showing his service-
connected left knee disability got worse.  He was notified of 
VA's duties and his responsibilities for identifying and 
obtaining evidence pertinent to his claim.  The Veteran was also 
asked to identify any outstanding treatment records not currently 
associated with the claims file.  In June 2005, the Veteran 
indicated in an informal conference report that he would attempt 
to obtain a doctor's opinion in support of his claim.  

The Veteran received additional notice in May 2007 in which he 
was instructed to submit evidence in support of his increased 
rating claim for a left knee disability.  In particular, the 
Veteran was encouraged to submit statements from doctors 
containing physical and clinical findings, results of laboratory 
tests or x-rays, employment physical examinations, pharmacy 
prescription records, and insurance examination reports.  The 
Veteran was notified that he could submit lay statements from 
individuals who witnessed how the disability became worse.  The 
Veteran was also informed of the information and evidence that VA 
would seek to provide and that which the Veteran was expected to 
provide.  He was encouraged to submit any evidence in his 
possession.  

The Veteran also received additional notice at that same time of 
the information and evidence needed to establish a disability 
rating and effective date for the disability on appeal pursuant 
to the Court's decision in Dingess.  For instance, the Veteran 
was informed to submit evidence showing the nature and severity 
of his condition, the severity and duration of the symptoms, and 
the impact of the condition and/or symptoms of the Veteran's 
employment.  Specifically, the Veteran was encouraged to submit 
information showing ongoing VA treatment, recent Social Security 
Administration decisions, statements from employers about job 
performance, lost time, or other evidence showing how the 
disability affected his ability to work.  The Veteran was also 
notified that he could submit lay statements from individuals who 
witnessed how the disability affected him.  The Veteran was also 
notified to provide any information or evidence not previously of 
record that pertained to the Veteran's level of disability or 
when it began.  The Veteran was further advised by way of an 
August 2007 supplemental statement of the case (SSOC) of the 
criteria outlined in DeLuca, including the provisions pertaining 
to 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5014, 5256-5261.  The Veteran was also notified in August 
2009 of the rating criteria for disabilities of the knee and leg.  

The Board further notes that the Veteran has made specific 
arguments during the pendency of this claim indicating that his 
service-connected left knee disability increased in severity.  
See statements and hearing testimony dated July 1991, June 1992, 
July and September 1999, and June 2001.  In sum, the Board finds 
that there is no prejudice with regard to any deficiency in the 
notice to the Veteran or the timing of the notice.  The Veteran's 
claim was readjudicated following these notice letters by way of 
an August 2010 SSOC.  Moreover, the Board notes the Veteran has 
had representation throughout the duration of the appeal.  See 
Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's 
representation by counsel "is a factor that must be considered 
when determining whether that appellant has been prejudiced by 
any notice error"). 

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary for 
an equitable resolution of the issue has been obtained.  As noted 
above, it appears that portions of the Veteran's claims file were 
lost or destroyed.  Accordingly, the Veteran's service treatment 
records (STRs) are not associated with the claims file.  However, 
the Board finds no prejudice to the Veteran in proceeding with a 
final decision in this case as his STRs were originally 
considered at the time that the initial rating was assigned.  The 
current claim, unlike an initial claim, involves evaluation of 
the Veteran's present level of disability based on an established 
disability rating.  Thus, the information contained in the 
Veteran's STRs does not have bearing on the current claim.

The Veteran's available post-service treatment records have been 
obtained and he was afforded numerous VA examinations in 
connection with the current claim.  These examinations evaluated 
the Veteran's disability in conjunction with his prior history 
and described the left knee disability in sufficient detail so 
the Board's evaluation of the disability was an informed one.  
See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Included 
in the claims file is a January 1997 letter which advised the 
Veteran of counseling opportunities available to him through VA's 
Vocational and Rehabilitation Training (VRT) program.  To date, 
there is no indication of record that the Veteran participated in 
the VRT program and he has not identified any outstanding VRT 
records, despite repeated opportunities to do so.  There is also 
no indication that any such records would have bearing on the 
Veteran's increased rating claim for a left knee disability.  
Therefore, there is no duty to search for these records.
  
As discussed above, the Veteran's claim was previously before the 
Board in December 1995, November 2001, July 2006, April 2007, and 
August 2009 and remanded at that time for additional evidentiary 
development, to include providing the Veteran proper notice, 
obtaining outstanding VA and private treatment records, and 
affording the Veteran VA examinations.  The requested development 
was largely completed as directed.  However, the Board observes 
that the August 2009 remand order asked the examiner to comment 
on the extent to which the Veteran's flare-ups, weakness, excess 
fatigability, incoordination, or painful motion/use resulted in 
limitation of motion, if at all.  The September 2009 VA C&P 
examiner, however, was unable to estimate any additional loss of 
range of motion on use without resorting to speculation.  In 
particular, the examiner noted that the Veteran's problems with 
patellofemoral syndrome and DJD (symptoms vital to making this 
determination) were "removed" following the knee replacement 
surgery.  Accordingly, the Board finds substantial compliance 
with the December 1995, November 2001, July 2006, April 2007, and 
August 2009 remand orders.  D'Aries, 22 Vet. App. at 105; Dyment, 
13 Vet. App. at 146-47.  The Board further finds that VA has 
complied, to the extent required, with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e).

By way of history and background, the Veteran was awarded service 
connection for left knee chondromalacia patella and assigned a 10 
percent disability evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5299-5257, effective January 6, 1986.  The Veteran's 
particular disability was not listed in the rating schedule.  
However, 38 C.F.R. § 4.27 provided that unlisted disabilities 
could be rated analogously with the first two digits selected 
from that part of the rating schedule most closely identifying 
the part or system of the body involved, and the last two digits 
"99."  See also, 38 C.F.R. § 4.20 (outlining principles related 
to analogous ratings).  The RO determined that the most closely 
analogous Diagnostic Code was 5257, recurrent subluxation or 
lateral instability. 

The Veteran subsequently filed an increased rating claim for his 
left knee disability in July 1991.  Rating decisions dated 
January and June 1992 continued the Veteran's 10 percent 
evaluation.  The Veteran was notified of this decision and timely 
perfected an appeal.  In March 1994, the Board issued a decision 
in which it continued the Veteran's 10 percent rating under 
Diagnostic Code 5257 for left knee chondromalacia.  The Veteran 
appealed this denial to the United States Court of Appeals for 
Veterans Claims (Court), which in an August 1995 Order, granted a 
Joint Motion for Remand.  On remand, the RO increased the 
Veteran's disability evaluation under Diagnostic Code 5257 to 20 
percent, effective July 16, 1991.  Subsequent rating decisions 
dated May 1999 and September 2002 continued the Veteran's 20 
percent evaluation under Diagnostic Code 5257 for left knee 
chondromalacia.  The September 2002 rating decision also denied 
the Veteran's claim of entitlement to service connection for 
arthritis of the left knee with subsequent total knee 
replacement.  The vast remainder of the procedural history of 
this case is discussed above and need not be repeated here.  

However, the RO issued a rating decision in August 2010 which 
implemented the Board's August 2009 decision discussed above.  In 
particular, the RO appeared to continue the Veteran's 20 percent 
evaluation under Diagnostic Code 5257, effective July 16, 1991.  
The Veteran was also awarded a separate 10 percent evaluation for 
painful limitation of motion with arthritis, effective July 16, 
1991.  Effective February 6, 2001, the RO changed the Veteran's 
evaluation under Diagnostic Code 5257 to a non-compensable rate 
and awarded him a 100 percent evaluation for one year pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5055 following his total knee 
replacement.  Thereafter, the residuals of the Veteran's left 
knee replacement were evaluated as 30 percent disabling under 
Diagnostic Code 5055, effective March 1, 2002.     

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred in or aggravated by military 
service and the residual conditions in civilian occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  
It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability and coordination of 
rating with impairment of function will be expected in all 
instances.  38 C.F.R. § 4.21 (2010).

The present level of disability is of primary concern where, as 
here, an increase in an existing disability rating based on 
established entitlement to compensation is at issue.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2010).  Generally, 
"pyramiding," the evaluation of the same disability, or the 
same manifestation of a disability, under different diagnostic 
codes, is to be avoided.  38 C.F.R. § 4.14 (2010).  A single 
evaluation will be assigned under the diagnostic code, which 
reflects the predominant disability picture, with elevation to 
the next higher evaluation where the severity of the overall 
disability warrants such elevation.

The Court has also emphasized that it is necessary to consider 
functional loss due to flare-ups, fatigability, incoordination, 
and pain on movements when assigning a disability rating.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for 
an orthopedic disorder should reflect functional limitation due 
to pain which is supported by adequate pathology and evidenced by 
the visible behavior of the Veteran undertaking the motion.  
Weakness is also as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system may 
be expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or the 
like.  See 38 C.F.R. § 4.40 (2010).  The factors of disability 
reside in reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and weight 
bearing are related considerations.  See 38 C.F.R. § 4.45 (2010).  
It is the intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimal compensable rating for the 
joint.  38 C.F.R. § 4.59 (2010).

The Board must also consider the application of staged ratings in 
determining the present level of a disability for any increased 
evaluation claim.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, the assignment of staged ratings would 
be necessary where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal.  Based upon 
the guidance of the Court in Hart, the Board finds that staged 
ratings are not applicable in this case beyond that which was 
assigned by the RO.  

The Veteran was afforded a VA Compensation and Pension (C&P) 
joints examination in August 1991.  In the past year, the Veteran 
described his left knee as "more bothersome," noting that he 
experienced a deep throbbing pain which was almost constant.  The 
Veteran worked as a school bus driver, but stated that at the end 
of the day, he had "stabbing" pain in the knee which kept him 
from sleeping at times.  The Veteran also reported some soreness 
and swelling, as well as difficulty walking on uneven surfaces or 
more than one block comfortably.  The Veteran walked with a 
slight limp and a physical examination of his left knee showed 
very minimal effusion.  There was also marked crepitation with 
repeated flexion and extension, but no evidence of ligament 
laxity.  In fact, the examiner described the ligaments as 
"tight."  X-rays were interpreted to show mild degenerative 
changes.  The Veteran had pain on flexion and extension 
demonstrated by audible and palpable crepitation.  The impression 
was chondromalacia of the left patella by history and mild 
effusion of the left knee.   

In April 1992, the Veteran presented to M. Wheeler, M.D. with 
subjective complaints of continued left knee symptoms.  The 
Veteran regularly took Nalfon to control intermittent swelling in 
the knee.  The Veteran reported increased symptoms when weight-
bearing and with activities.  He denied any true locking or 
catching and primarily had medial knee pain.  A physical 
examination revealed tenderness along the medial joint line with 
a palpable medial femoral osteophyte.  Tenderness over the 
proximal medial tibia as well as mild medial pseudo-laxity was 
noted.  The examiner observed mild varus thrust when the Veteran 
walked, but no evidence of effusion was found.  The impression 
was significant medial arthritis of the left knee.  Dr. Wheeler 
also indicated that the Veteran had permanent work restrictions 
(i.e., no prolonged walking, carrying, or standing) and 
recommended that the Veteran perform only sedentary-type work.

That same month, Dr. Wheeler submitted a statement in support of 
the Veteran's claim.  Specifically, Dr. Wheeler stated that he 
treated the Veteran for degenerative arthritis of the left knee.  
The Veteran had significant medial compartment and patellofemoral 
arthritis.  According to Dr. Wheeler, the Veteran's condition was 
permanent in nature and he was likewise permanently restricted 
from performing work activities requiring prolonged walking, 
standing, or carrying.

Private examinations performed in June 1991 and June 1992 as part 
of his "bus driver physical" were normal and no abnormalities 
of the extremities were found. 

The Veteran testified at the RO in June 1992.  Specifically, he 
stated that he had pain in the left knee with movement, 
especially when climbing stairs.  He also reported radiating pain 
to the hip and swelling of the knee.  The Veteran's symptoms were 
exacerbated with activity.  It was noted that the Veteran had 
permanent work restrictions regarding prolonged walking, 
standing, or carrying.  The Veteran stated that he was unable to 
walk more than one block, and that overall, his condition had 
worsened.  The Veteran obtained some relief from his symptoms 
using a "regular knee bandage" and taking prescription 
medications.

The Veteran was afforded another VA C&P joints examination in 
January 1996.  The examiner reviewed the claims file.  The 
Veteran reported being on an anti-inflammatory regimen to control 
arthritic pain since 1982.  Over the past 6 to12 months, the 
Veteran stated that he had daily knee pain which was exacerbated 
by walking and climbing stairs.  He occasionally wore an ACE 
wrap, but denied any past surgical history.  It was noted that 
the Veteran worked as a school bus driver.  

A physical examination revealed normal station and gait.  No 
evidence of pretibial pitting edema or joint effusion was found, 
but the examiner noted mild atrophy in the quadriceps in the left 
lower extremity.  The examiner also found tenderness on palpation 
and an inability to fully extend the left knee.  Patellar 
mobility was limited by what appeared to be spurs.  Lateral and 
medial collateral ligaments were intact with no evidence of 
instability.  Flexion of the left knee was limited to 68 degrees 
while extension was limited to 5 degrees.  X-rays of the left 
knee were interpreted to show osteoarthritis of the medial joint 
compartment.  The impression was degenerative osteoarthritis, 
greater on the left, with chronic symptomatic pain.

In a March 1996 addendum, the examiner stated that the Veteran 
had mild pain in his left knee on passive flexion while active 
squatting caused moderate anterior knee pain with palpable 
crepitus.  The Veteran was unable to fully squat due to pain and 
limited flexion.  According to the examiner, these symptoms 
"make it very uncomfortable or impossible to kneel . . ."

Private examinations performed in June 1996 and July 1997 as part 
of his "bus driver physical" were normal and no abnormalities 
of the extremities were found. 

The Veteran was afforded another VA C&P joints examination in 
April 1999.  Over the "past many years," the Veteran developed 
chronic aching pain, especially over the anterior aspect of the 
left knee with weight-bearing and walking.  The Veteran also 
reported stiffness and loss of range of motion, but he denied 
recent swelling.  In the four months prior to this examination, 
the Veteran further stated that he had intermittent low back pain 
and radiating pain to the left knee.  It was noted that the 
Veteran worked as a school bus driver for a "couple" hours in 
the morning and evening.  The Veteran also worked alternating 
evenings and weekends for special events.  

A physical examination showed no evidence of effusion, lower 
extremity edema, acrocyanosis, digital clubbing, or amputation.  
However, the examiner observed evidence of abnormal station with 
a genu valgum deformity of the left knee (apparently more a 
medial subluxation of the distal femur across or partly across 
the tibial plateau).  The Veteran's gait was mildly antalgic 
(favoring the left) with evidence of visible atrophy in the left 
quadriceps.  The examiner also found evidence of mild 
retropatellar crepitus and tenderness over the cartilaginous edge 
of the medial and lateral joint compartments.  Flexion was to 110 
degrees with pain "developed out to 115 degrees" while 
extension was limited to 10 degrees.  The medial and lateral 
collateral ligaments were stable and the Drawer test was 
negative.  X-rays of the Veteran's left knee were interpreted to 
show patellofemoral joint degenerative changes (greater in the 
left) and mild to moderate joint space narrowing consistent with 
early degenerative osteoarthritis.  The impression was 
chondromalacia patella with degenerative changes in the 
patellofemoral joint and left knee lateral subluxation of the 
proximal tibia relative to femoral condyles with antalgic gait 
and moderate degenerative osteoarthritis.

D. Rhodes, M.D. performed a physical examination of the Veteran 
in June 1999 as part of his "bus drivers physical."  The 
Veteran stated that he felt well.  The Veteran's extremities were 
normal on physical examination.  The impression was normal 
examination, with hypertension controlled.

The Veteran sought additional private care from Dr. Wheeler in 
August 1999 after reporting subjective complaints of increasing 
pain and discomfort in the left knee.  The Veteran continued to 
work as a school bus driver, but stated that his symptoms 
increased if he was weight-bearing for any extended length of 
time.  In particular, the Veteran described an intermittent 
aching pain and catching in the medial aspect of the left knee.  
His symptoms were exacerbated by standing, climbing, walking, 
weight-bearing, and physical activities.  He obtained some relief 
from his symptoms with non-steroidal anti-inflammatory 
medications, but stated that he was only able to walk one to two 
blocks or climb one stair at a time, and he had difficulty 
getting out of chairs.  According to the Veteran, his symptoms 
also interfered with his normal daily living activities.  

A physical examination of the Veteran's left knee revealed varum 
to 5 degrees and medial joint line tenderness with palpable 
medial osteophytes.  No sensory deficits were noted and range of 
motion testing on flexion was to 110 degrees. Extension was 
limited to 10 degrees.  X-rays were interpreted to show evidence 
of severe medial degenerative joint disease and patellofemoral 
degenerative joint disease.  The impression was left knee 
degenerative joint disease (DJD).   

The Veteran submitted a statement in support of his claim dated 
September 1999 in which he reported that his left knee "stays 
swollen."  He also stated that he experienced intermittent 
locking, catching, and instability as well as genu varum.

The Veteran returned to Dr. Rhodes in June 2000 for another 
physical examination.  It was noted that the Veteran had DJD of 
the left knee and that he was scheduled for a total knee 
replacement in the spring.  The Veteran requested and received a 
new splint for his left knee at that time.  The Veteran had some 
pain over the left knee, but a physical examination of the 
Veteran's extremities was otherwise normal.  The impression was 
normal examination.  

In February 2001, the Veteran was afforded a pre-operative 
examination at Mercy Medical Center in preparation for a total 
left knee replacement.  The Veteran was noted to have 
considerable problems with his left knee over the years.  
However, he still worked as a school bus driver.  The Veteran's 
past medical history was significant for DJD of the left knee.  A 
review of systems was positive for left knee pain, particularly 
when weight-bearing or walking.  A physical examination was also 
positive for crepitus, but no edema was found.  The Veteran 
subsequently underwent a total left knee replacement that same 
month.   

Post-surgical treatment notes from Dr. Wheeler dated February 
2001 found the Veteran to be doing "well."  He experienced some 
aching discomfort in the knee.  Range of motion testing showed 
full extension and flexion to 110 degrees.  The Veteran's 
stability was described as "good."  The Veteran returned for 
additional care in March 2001.  His knee was improved, but the 
Veteran reported stiffness.  A physical examination of the 
Veteran's left knee showed diffuse tenderness.  Flexion was to 
110 degrees and extension was limited to 5 degrees.  The Veteran 
was also noted to be doing "quite well" in May 2001.  He 
reported occasional aches and swelling, but nothing significant.  
In fact, the Veteran was doing all of his normal activities.  A 
physical examination revealed no evidence of localized tenderness 
or crepitation.  Flexion was to 120 degrees, while extension was 
to 0 degrees.  The Veteran was encouraged to do activities as 
tolerated.    

The Veteran presented to a VA medical facility in June 2001 as 
part of a pre-operative procedure to remove a bladder stone.  
Some evidence of swelling was noted over the Veteran's left knee.  
No tenderness was found and the Veteran's gait was otherwise 
normal.  See also, June 2001 to June 2003 physical examination 
reports from Dr. Rhodes (describing stable or normal 
examinations).

The Veteran also testified before the BVA in June 2001.  In 
particular, the Veteran stated that he was unable to flex and/or 
extend his left knee without pain.  Moreover, he indicated that 
his left knee was "considerably swollen" at the end of the day.  
He rated his pain as a "five" and stated that he was able to 
walk approximately two blocks with pain.  He used a cane when 
walking on uneven surfaces and had difficulty and pain when 
climbing stairs, bending, or stooping.  He also had difficulty 
donning and doffing shoes and socks.  Since the knee replacement 
surgery, the Veteran indicated that he had some swelling, 
stiffness, and balance problems.  It was noted that the Veteran 
continued to work as a school bus driver.  The Veteran's spouse 
further testified that the Veteran walked with a small limp and 
used a shower chair.  The record was subsequently held open for a 
period of 60 days to afford the Veteran the opportunity to submit 
pertinent private and VA treatment records.  The Veteran 
submitted additional private and VA treatment records following 
the hearing.

The Veteran was afforded another VA C&P joints examination in 
July 2002.  The examiner reviewed the claims file.  According to 
the Veteran, he worked as a school bus driver since 1986 but 
developed chronic left knee pain with stiffness and loss of range 
of motion on weight-bearing and walking.  The Veteran's past 
surgical history was significant for a total knee replacement in 
2001.  He reported having a good recovery and he walked with a 
standard cane.  The Veteran described his pain as a "two" on a 
scale of one to ten (with ten being the most severe).  He pain 
level increased to a "four" with activities such as walking 
outdoors or climbing stairs.  The Veteran was able to do daily 
activities at home.  
A physical examination of the Veteran's left knee showed a well-
healed, non-tender, non-adherent scar.  The scar was slightly 
pigmented, but otherwise asymptomatic.  Mild localized tenderness 
was noted on palpation in the suprapatellar area of the left 
knee.  No evidence of crepitus, joint line tenderness, or 
ligamentous laxity was found.  Flexion was to 90 degrees, while 
extension was to 0 degrees.  The impression was status-post total 
left knee arthroplasty (TKA) for severe DJD, stable.  

The Veteran sought additional private care in November 2002.  The 
Veteran's past surgical history was significant for a total left 
knee replacement "about 2 years ago."  The Veteran had done 
"very well" following the surgery until he developed a possible 
infection in the prosthesis after undergoing a tooth extraction 
without prophylactic antibiotics.  The Veteran's gait was normal, 
but the left knee showed positive effusion.  Flexion was to 120 
degrees while extension was limited to 5 degrees.  X-rays of the 
Veteran's left knee were interpreted to show evidence of a 
slightly lytic area on the medial tibial plateau that appeared to 
be a small cyst.  The impression was "total left knee, possible 
infection." 

A private examination performed in April 2005 as part of the 
Veteran's "bus driver physical" was normal and no abnormalities 
of the extremities were found. 

The Veteran was afforded another VA C&P joints examination in 
October 2006.  The examiner reviewed the claims file.  The 
Veteran reported doing "ok" since his total left knee 
replacement in 2001.  The Veteran also stated that he had slight 
swelling and warmth in the left knee, but he was able to walk 
approximately one block before his leg tightened up.  A physical 
examination revealed no evidence of effusion, edema, swelling, or 
joint line tenderness.  Flexion was to 95 degrees while extension 
was to 0 degrees.  The McMurray and Lachman tests were negative 
and the examiner observed minimal laxity in the medial collateral 
ligament.  The lateral collateral ligament was intact.  The 
Veteran was noted to limp.  The impression was DJD and 
patellofemoral syndrome.  In an addendum, the examiner noted that 
strength testing was 5/5 in the lower extremities.  Multiple 
repetitions of motion revealed no further disability due to pain, 
weakness, fatigue, or lack of endurance.  The examiner also 
expressed the opinion that it was "less than likely than not" 
that the Veteran's DJD was related to the femoral patellar 
chondromalacia.    

The Veteran was afforded another VA C&P joints examination in May 
2007.  This examination did not include a physical examination of 
the Veteran.  Rather, the examiner was asked to discuss 
relationship between the Veteran's service-connected 
chondromalacia and his left knee degenerative arthritis.  The 
examiner reviewed the Veteran's claims file and noted that the 
Veteran had a left knee replacement.  As such, the examiner found 
that the Veteran no longer had chondromalacia or degenerative 
arthritis in the left knee.  

According to the examiner, the Veteran had two separate medical 
conditions prior to the knee replacement surgery - (1) 
patellofemoral pain syndrome (PFPS)/chondromalacia of the left 
knee; (2) DJD of the knee involving the medial and lateral 
compartment of the left knee.  The examiner stated that the 
Veteran's PFPS/chondromalacia resulted from repeated flexion and 
extension of the knee which caused pain and irritation behind the 
knee.  PFPS, according to the examiner, can develop into 
patellofemoral arthritis after many years, while the Veteran's 
osteoarthritis resulted from biochemical and metabolic reactions 
which degraded the articular surfaces and cartilage of the knee.  
The examiner further stated that it was "less than likely as 
not" that the Veteran's chondromalacia chronically worsened or 
increased in severity the left knee degenerative arthritis.  The 
examiner, however, was unable to differentiate the symptomatology 
of these conditions without resorting to speculation.  

X-rays taken that same month at a VA medical facility were 
interpreted to show a TKA without apparent complications. 

VA administered another C&P joints examination in September 2009.  
The examiner reviewed the claims file as well as electronic 
records.  The Veteran reported subjective complaints of swelling 
and stiffness, but not locking.  The Veteran was noted to be a 
school bus driver.  Although he reported driving shorter bus 
routes and limiting some activities of daily living as a result 
of his left knee, the Veteran was nevertheless able to ride a 
lawnmower and trim hedges.  
A physical examination of the Veteran's left knee showed a well-
healed, slightly hypo-pigmented, non-tender scar.  Flexion was to 
108 degrees and extension was to 0 degrees.  The medial 
collateral and lateral collateral ligaments were intact.  The 
examiner found 0.5 centimeters of motion in the lateral 
collateral ligament, but specifically found no evidence of 
subluxation or other movement.  Muscle strength was 5/5 and 
sensation was intact.  The McMurray and Lachman tests were 
negative and no evidence of swelling, redness, joint line 
tenderness, patellar tenderness, or crepitus was found.  The 
examiner reviewed x-rays taken in May 2007 which were interpreted 
to show a left TKA without apparent complications.  The 
impression was left TKA, x-rays previously normal.  The examiner 
was unable to estimate any additional loss of range of motion on 
use without resorting to speculation.  In particular, the 
examiner noted that the Veteran's problems with patellofemoral 
syndrome and DJD were "removed" following the knee replacement 
surgery. 

The Veteran also submitted articles in support of his increased 
rating claim.  These articles, which discussed chondromalacia 
patella and osteoarthritis symptoms and related problems 
generally, were reviewed and associated with the claims file.  
This evidence, however, does not have bearing on the issue on 
appeal.  See 38 C.F.R. § 20.1304(c) (2010).  Specifically, these 
articles are too general in nature to provide, alone, the 
necessary evidence to show that the Veteran's service-connected 
left knee disability increased in severity.  See Sacks v. West, 
11 Vet. App. 314, 316-17 (1998).  The medical treatise, textbook, 
or article must provide more than speculative, generic statements 
not relevant to the Veteran's claim but must discuss generic 
relationships with a degree of certainty for the facts of a 
specific case.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).  
Here, the articles in the current case do not address the facts 
of the Veteran's specific case.  Thus, the Board concludes that 
these articles do not establish that the Veteran's service-
connected left knee disability increased in severity.

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against an evaluation in excess 
of 20 percent under Diagnostic Code 5257 for any period of time 
covered by the appeal prior to February 6, 2001.  The 
preponderance of the evidence is also against an evaluation in 
excess of 10 percent for painful limitation of motion of the left 
knee with arthritis for any period of time covered by the appeal 
prior to February 6, 2001. 
 
As noted above, the Veteran's left knee disability was rated as 
20 percent disabling under Diagnostic Code 5257, effective July 
16, 1991.  Under Diagnostic Code 5257, a 10 percent evaluation is 
assigned for slight recurrent subluxation or lateral instability, 
while a 20 percent evaluation is assigned for moderate recurrent 
subluxation or lateral instability.  A 30 percent evaluation, the 
highest available schedular rating under this code provision, is 
assigned for severe recurrent subluxation or lateral instability.  

Words such as "mild," "moderate," and "severe" are not defined 
in VA's Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the end 
that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

The objective evidence does not reflect, nor can it be reasonably 
interpreted to show evidence of severe recurrent subluxation or 
lateral instability for the period of time covered by the appeal 
prior to February 6, 2001.  In this regard, VA examinations 
conducted in August 1991, January 1996, and April 1999 
specifically found no evidence of ligament laxity.  In fact, 
these examiners described the Veteran's left knee ligaments as 
stable, intact, or "tight."  Similarly, private physical 
examinations conducted in conjunction with the Veteran's job as a 
bus driver in June 1991, June 1992, June 1996, July 1997, June 
1999, and June 2000 were negative for any evidence of recurrent 
subluxation or lateral instability.

The Board is aware that Dr. Wheeler described evidence of pseudo-
laxity in April 1992 and found 5 degrees of varum in August 1999, 
while a VA examiner noted evidence of a genu valgum deformity 
and/or medial subluxation in April 1999.  
But, Dr. Wheeler described the Veteran's pseudo-laxity as 
"mild" in April 1992, and neither Dr. Wheeler nor the VA 
examiner described the degree of varum, the genu valgum 
deformity, or the medial subluxation as "severe."  Furthermore, 
the remainder of the objective findings contained in these 
examination reports makes no suggestion that these symptoms could 
reasonably be interpreted as severe.
The Board is also aware that the Veteran self-reported subjective 
complaints of instability in September 1999.  Pursuant to 
Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009), the 
Veteran is competent to report these symptoms.  The Veteran's 
report of left knee instability is likewise credible and has been 
considered in the assignment of the current 20 percent evaluation 
under Diagnostic Code 5257.   The Veteran's statements, however, 
do not warrant an evaluation in excess of 20 percent for any 
period of time covered by the appeal prior to February 6, 2001 
because the Board ultimately finds that the objective medical 
evidence described above outweighs the Veteran's assertions 
regarding the severity of any recurrent subluxation or lateral 
instability, particularly where, as here, the Veteran lacks any 
medical training.  See 38 C.F.R. § 3.159(a)(1) (2010); Cox v. 
Nicholson, 20 Vet. App. 563, 569 (2007).  The objective medical 
evidence of record described immediately above is based on an 
interview with and physical examination of the Veteran.  The 
opinions contained in these reports were rendered by medical 
professionals with specialized training and included 
consideration of the Veteran's history as he described it.  

In light of the foregoing, the Board finds that the Veteran is 
not entitled to an evaluation in excess of 20 percent under 
Diagnostic Code 5257 for left knee chondromalacia for any period 
of time covered by the appeal prior to February 6, 2001 because, 
based on this evidence, the Veteran's symptoms do not more nearly 
approximate the criteria for severe recurrent subluxation or 
lateral instability.     

When a knee disability is already rated under Diagnostic Code 
5257, a separate rating may be assigned if the Veteran has 
limitation of motion which is at least non-compensable under 
Diagnostic Codes 5260 (limitation of flexion) or 5261 (limitation 
of extension).  See 38 C.F.R. § 4.71a, Diagnostic Code 5003; 
VAOPGCPREC 23-97 (1997); VAOPGCPREC 09-98 (1998).  Diagnostic 
Code 5003 requires that degenerative arthritis be established by 
x-ray findings.  Read together, Diagnostic Code 5003 and 38 
C.F.R. § 4.59 provide that painful motion due to degenerative 
arthritis, which is established by x-ray, is deemed to be 
limitation of motion and warrants the minimum compensable rating 
for the joint, even if there is no actual limitation of motion.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

Limitation of motion is measured in terms of flexion (Diagnostic 
Code 5260) and extension (Diagnostic Code 5261).  Normal range of 
motion for the knee is to 0 degrees on extension and to 140 
degrees on flexion.  See 38 C.F.R. § 4.71a, Plate II (2010).  
Under Diagnostic Code 5260, a non-compensable rating is warranted 
where flexion of the knee is limited to 60 degrees.  A 10 percent 
rating is warranted where flexion is limited to 45 degrees, while 
a 20 percent rating is assigned where flexion is limited to 30 
degrees.  A 30 percent evaluation is warranted where flexion is 
limited to 15 degrees.  

Under Diagnostic Code 5261, a non-compensable rating is warranted 
where extension of the knee is limited to five degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees, while a 20 percent rating is warranted where extension 
is limited to 15 degrees.  A 30 percent rating is warranted where 
extension is limited to 20 degrees, and a 40 percent rating is 
assigned where extension is limited to 30 degrees.  A 50 percent 
rating is assigned where extension is limited to 45 degrees.

As noted above, the Veteran's range of motion of the left knee 
for the period of time prior to February 6, 2001 was measured to 
be 68 or 110 degrees on flexion, respectively.  See VA 
examinations dated January 1996 and April 1999; private 
examination dated August 1999.  Extension was limited by 5 or 10 
degrees.  Id.  

The Board observes that the Veteran was already assigned a 
separate 10 percent evaluation, effective July 16, 1991, based on 
painful limitation of motion with x-ray evidence of arthritis.  
See August 2010 rating decision.  While the evidence shows that 
he has painful, limited motion on flexion and extension, the 
separately assigned 10 percent rating accounts for these 
limitations.  Moreover, these limitations of motion are 
insufficient to warrant an evaluation in excess of 10 percent for 
limitation of flexion or limitation of extension for any period 
of time covered by the appeal prior to February 6, 2001.  
Notably, motion is not limited to 30 degrees on flexion nor is 
extension limited to 15 degrees even taking into account pain on 
motion and the Veteran's subjective complaints.  See Diagnostic 
Codes 5260 and 5261.

The Board has also considered rating the Veteran's left knee 
disability under other pertinent diagnostic codes, but the bulk 
of these diagnostic codes are not applicable in the Veteran's 
case.   

Diagnostic Code 5256 is not for application in this case because 
there is no evidence that the Veteran has ankylosis.  Diagnostic 
Code 5262 contemplates the rating of impairments of the tibia and 
fibula, while Diagnostic Code 5263 contemplates the rating of 
genu recurvatum (acquired, traumatic, with weakness and 
insecurity in weightbearing objectively demonstrated).  There is 
no evidence of record to show that the Veteran was diagnosed with 
or treated for genu recurvatum or any impairments of the tibia or 
fibula.  Thus, these diagnostic code provisions are not 
applicable in this case.

The Board has considered whether Diagnostic Codes 5258 and 5259 
are potentially applicable in the Veteran's case.  These 
particular diagnostic codes provide disability ratings for 
semilunar dislocated cartilage with frequent episodes of locking, 
pain, and effusion into the joint or for symptomatic residuals 
following the removal of semilunar dislocated cartilage.  
Although the Veteran reported subjective complaints of pain, 
swelling, stiffness, and loss of range of motion as well as 
intermittent locking, catching, and instability, there is no 
indication of record that the Veteran was diagnosed with or 
treated for semilunar dislocated cartilage and/or a meniscal 
injury or for symptomatic residuals following the removal of 
semilunar dislocated cartilage.  Therefore, these diagnostic 
codes are not applicable in the current case.

In light of the evidence described above, the Board finds that 
the currently assigned 20 percent evaluation under Diagnostic 
Code 5257 and the separate 10 percent evaluation for painful 
limitation of motion with x-ray evidence of arthritis are proper.  
The Veteran, however, is not entitled to evaluations in excess of 
that which is currently assigned for any period of time covered 
by the appeal prior to February 6, 2001.    

As noted above, the Veteran was also assigned a 100 percent 
evaluation under Diagnostic Code 5055 for one year following his 
total left knee replacement.  Thereafter, the residuals of the 
Veteran's left knee replacement were evaluated as 30 percent 
disabling under Diagnostic Code 5055, effective March 1, 2002.  
The preponderance of the evidence, however, is against an 
evaluation in excess of 30 percent under Diagnostic Code 5055 for 
any period of time covered by the appeal from March 1, 2002.
     
According to Diagnostic Code 5055, a 100 percent evaluation is 
assigned for one year following the implantation of the 
prosthesis.  A 60 percent evaluation is assigned for a prosthetic 
replacement of the knee joint with chronic residuals consisting 
of severe painful motion or weakness in the affected extremity.  
For a prosthetic replacement of the knee joint with intermediate 
degrees of residual weakness, pain, or limitation of motion, the 
disability is rated by analogy to Diagnostic Codes 5256 
(ankylosis of the knee), 5261 (limitation of extension), or 5262 
(impairment of the tibia and fibula).  The minimum rating for a 
prosthetic replacement of the knee joint is 30 percent.

From March 1, 2002, the Veteran reported having left knee pain 
(particularly with activity), decreased range of motion, slight 
swelling and warmth, and stiffness.  According to the Veteran, 
these symptoms at times limited his ability to perform certain 
activities of daily living.  The objective medical evidence of 
record also revealed painful, decreased range of motion and a 
limp, as well as occasional use of a standard cane, tenderness, 
effusion, and minimal laxity in the medial collateral ligament.  
Range of motion showed flexion from 90 to 120 degrees and either 
normal extension or extension limited to 5 degrees.  However, the 
Veteran did not allege, nor does the record reflect, that this 
pain was "severe."  There was also no objective evidence of 
weakness.  

The Board is aware that the July 2002 VA examiner found evidence 
of mild localized tenderness, and the October 2006 VA examiner 
noted minimal laxity in the medial collateral ligament.  These 
symptoms, even taking into the Veteran's subjective complaints, 
are insufficient to warrant an evaluation in excess of the 
currently assigned 30 percent evaluation for any period of time 
covered by the appeal from March 1, 2002.  Notably, the Veteran's 
prosthesis was described as "stable" in July 2002 and 
subsequent diagnostic tests or examinations performed in April 
2005, May 2007, and September 2009 specifically concluded that 
there was 5/5 muscle strength, no knee abnormalities, normal x-
rays, and/or evidence of a TKA without apparent complications.

Similarly, even if the Board was to find that the Veteran's 
symptoms more nearly approximated the criteria for an 
intermediate degree of residual pain or limitation of motion, an 
evaluation in excess of the currently assigned 30 percent is not 
warranted under Diagnostic Code 5055 for any period of time 
covered by this appeal from March 1, 2002.  This particular 
provision of Diagnostic Code 5055 directs the rating specialist 
to evaluate the residuals of the total knee replacement by 
analogy to Diagnostic Codes 5256 (ankylosis of the knee), 5261 
(limitation of extension), or 5262 (impairment of the tibia and 
fibula).

As noted above, Diagnostic Code 5256 is not for application in 
this case because there is no evidence that the Veteran has 
ankylosis.  Similarly, there is no evidence that the Veteran has 
impairment of the tibia and fibula such that Diagnostic Code 5262 
is for application here.  With respect to Diagnostic Code 5261, 
the Veteran's range of motion on extension from March 1, 2002 was 
either normal or limited to 5 degrees.  See private and VA 
examination reports dated November 2002, October 2006, and 
September 2009.  In any case, the Veteran's limitation of 
extension is insufficient to warrant an evaluation in excess of 
30 percent.  Diagnostic Code 5261 makes clear that extension must 
be limited to 30 degrees or more to justify an evaluation in 
excess of 30 percent.  Thus, an evaluation in excess of 30 
percent is not warranted under Diagnostic Code 5256, 5261, or 
5262 for any period of time covered by the appeal from March 1, 
2002.  

The Board has also considered evaluating the residuals of the 
Veteran's total left knee replacement under other pertinent 
diagnostic codes, but an evaluation in excess of 30 percent is 
available only in certain circumstances, none of which are 
present here.  For instance, Diagnostic Code 5260 contemplates 
ratings based on limitation of flexion.  From March 1, 2002, the 
Veteran's range of motion on flexion was from 95 to 120 degrees.  
Although this measurement constitutes objective evidence of 
limited motion on flexion, it is insufficient to warrant an 
evaluation in excess of 30 percent under Diagnostic Code 5260.  
Moreover, the Board finds that any attempts to rate the residuals 
of the Veteran's total left knee replacement under diagnostic 
codes other than those specifically noted in Diagnostic Code 5055 
would likely constitute impermissible pyramiding.  38 C.F.R. 
§ 4.14.  Accordingly, the Veteran is not entitled to an 
evaluation in excess of 30 percent for any period of time covered 
by the appeal from March 1, 2002.    

The Board has also considered whether there is additional 
functional loss due to flare-ups, fatigability, incoordination, 
and pain on movement.  See DeLuca, 8 Vet. App. at 206-7.  Prior 
to February 6, 2001, the Veteran reported subjective symptoms of 
pain, instability, tenderness, stiffness, swelling, soreness.  
According to the Veteran, these symptoms also interfered with his 
ability to perform activities of daily living.  The objective 
medical evidence of record also documented painful, decreased 
range of motion on flexion and extension, tenderness to 
palpation, mild varus thrust, antalgic gait, degenerative 
changes, mild atrophy in the quadriceps in the left lower 
extremity, marked crepitation, very mild effusion, and genu 
valgum deformity.  However, there is no evidence of additional 
loss of joint function due to pain, fatigue, weakness, lack of 
endurance, or incoordination on repetitive use.

From March 1, 2002, the Veteran reported subjective symptoms of 
left knee pain (particularly with activity), decreased range of 
motion, slight swelling and warmth, and stiffness.  According to 
the Veteran, these symptoms at times limited his ability to 
perform certain activities of daily living, but he was still able 
to ride a lawnmower and trim hedges.  The objective medical 
evidence of record also revealed painful, decreased range of 
motion and a limp, as well as occasional use of a standard cane, 
tenderness, effusion, and minimal laxity in the medial collateral 
ligament.  However, there is no evidence of additional loss of 
joint function due to pain, fatigue, weakness, lack of endurance, 
or incoordination on repetitive use.  See October 2006 VA 
examination report.  

The Board acknowledges that the September 2009 VA examiner was 
unable to estimate any additional loss of range of motion on use 
without resorting to speculation.  However, the examiner's 
inability to render an opinion on these DeLuca criteria stemmed 
from the implantation of the Veteran's total left knee 
prosthesis.  According to the examiner, the Veteran's problems 
with patellofemoral syndrome and DJD, problems vital to the 
calculation of any additional loss of range of motion, were 
"removed" following the knee replacement surgery.

The Board further finds that there is no evidence that the 
manifestations of the Veteran's service-connected left knee 
disability are unusual or exceptional to demonstrate that the 
rating schedule is inadequate for determining the proper level of 
disability.  Furthermore, as there is no indication in the record 
as to why the Veteran's case is not appropriately rated under the 
schedular criteria, extraschedular consideration is not warranted 
in this case, particularly where, as here, the signs and symptoms 
of the Veteran's service-connected left knee disability are 
addressed by the relevant criteria as discussed above.  

In this regard, it is pointed out that the assignment of a staged 
20 percent schedular disability rating for instability or 
subluxation, a separate 10 percent schedular disability rating 
for painful limitation of motion, a 100 percent schedular 
disability rating for one year following the total knee 
replacement, and a 30 percent schedular disability rating for 
residuals of the total knee replacement shows that the Veteran 
has commensurate industrial impairment.  See also, 38 C.F.R. § 
4.1 (2010) (noting that the percentage ratings represent as far 
as can be practically determined the average impairment in 
earning capacity resulting from service-related diseases and 
injuries and their residual conditions in civilian occupations).  
Moreover, the Board finds that the Veteran's subjective 
complaints are contemplated in the currently assigned disability 
ratings.

There is also no evidence of marked interference with occupation 
or frequent periods of hospitalization related to the Veteran's 
service-connected left knee disability.  On the contrary, there 
is no evidence of record showing hospitalization for the left 
knee (aside from the left knee replacement surgery), and the 
Veteran continues to work as school bus driver, albeit driving 
different or shorter routes since his left knee replacement 
surgery.  Therefore, the Board finds that the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App 111, 
115-16 (2008). 

Finally, where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating possible; 
and (3) submits evidence of unemployability, the requirement in 
38 C.F.R. § 3.155(a) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether a veteran 
is entitled to a total rating for compensation purposes based on 
individual unemployability (TDIU).  Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for 
increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In 
this case, the Veteran still works as a school bus driver and has 
not alleged that he was unemployable during the course of the 
appeal due to the service-connected left knee disability.  
Moreover, there is no evidence of unemployability; therefore, 
TDIU is not raised by the record.

In summary, the Board finds that the Veteran is not entitled to 
an evaluation in excess of 20 percent for left knee 
chondromalacia under Diagnostic Code 5257 for any period of time 
covered by the appeal prior to February 6, 2001.  Likewise, the 
Veteran is not entitled to an evaluation in excess of 10 percent 
for limitation of motion of the left knee for any period of time 
covered by the appeal prior to February 6, 2001.  The Veteran is 
also not entitled to an evaluation in excess of 30 percent 
evaluation under Diagnostic Code 5055 from March 1, 2002.  The 
currently assigned ratings are proper and therefore, the 
Veteran's claim is denied.

The Board has applied the benefit-of-the-doubt doctrine in 
reaching these conclusions.  38 U.S.C.A. 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518 (1996).


ORDER

An evaluation in excess of 20 percent for a left knee disability, 
diagnosed as chondromalacia patella, is denied prior to February 
6, 2001.

An evaluation in excess of 10 percent for painful limitation of 
motion of the left knee with arthritis, is denied prior to 
February 6, 2001.  

An evaluation in excess of 30 percent for a left knee disability, 
diagnosed as arthritis of the left knee, status-post total knee 
replacement, associated with chondromalacia patella, is denied 
from March 1, 2002.


____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


